Citation Nr: 0638203	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-31 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression with stress 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a video conference hearing 
before the undersigned in August 2006.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his August 2006 video conference hearing, the veteran 
indicated that he was recently in receipt of benefits from 
the Social Security Administration (SSA) for both his 
depression and hearing loss.  As records supportive of the 
veteran's claim of entitlement to service connection for 
depression with stress secondary to service-connected 
bilateral hearing loss might be in the possession of the SSA, 
the RO should obtain any records pertaining to the veteran's 
receipt of SSA disability benefits, to include the medical 
records on which the SSA's disability determination was made.  
The VA has a duty to assist in gathering social security 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Following his August 2006 videoconference hearing, the 
veteran submitted a VA medical opinion, dated in September 
2006, that tenably links his depression to his hearing loss.  
Specifically, the veteran's treating psychiatrist stated that 
the onset of the veteran's "neuropsychiatric disorders 
coincided with the worsening of his hearing."  It is unclear 
to the Board as to whether the examiner is establishing an 
etiological relationship between the veteran's hearing loss 
and depression (either by direct causation or secondary 
aggravation) or just noting a contemporaneous onset between 
the two conditions.  Clarification on this medical question 
is needed.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO should obtain a copy of the SSA 
decision awarding the veteran disability 
benefits and copies of the records on 
which SSA based the initial award of 
benefits.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.


3. The veteran should be advised that he 
may submit a supplemental opinion to the 
above referenced September 2006 opinion, 
which clearly addresses whether or not 
there is an etiological relationship 
between his hearing loss and depression 
(either by direct causation or secondary 
aggravation).

4. After the foregoing has been 
completed, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of his depressive 
disorder.  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

With regard to the veteran's psychiatric 
disability, the examiner should provide 
an opinion as to whether there is a 50 
percent or greater probability (as likely 
as not) that hat any current psychiatric 
disability (including depression) was 
caused or chronically worsened by his 
service-connected hearing loss.  If 
chronically worsened, the examiner must 
specify what measurable increase in 
disability is attributable to service-
connected hearing loss.  The examiner 
should reconcile any conclusions with 
findings made in a psychological report 
that was prepared in September 2006.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

5. The RO should then review the claims 
folder to ensure that all appropriate 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6. The RO should then readjudicate the 
issue of entitlement to service 
connection for depression with stress 
secondary to service-connected bilateral 
hearing loss.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran the requisite 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



